Order entered October 22, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00036-CV

     LANDAMERICA COMMONWEALTH TITLE COMPANY, ET AL., Appellants

                                              V.

                           MICHAEL WIDO, ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-09-17536

                                          ORDER
         We GRANT appellees’ October 10, 2014 motion to amend their brief. We ORDER

appellees’ amended brief tendered to this Court on October 13, 2014 filed as of the date of this

order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE